The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on November 24, 2021.

Claims 1-14 are pending. Claim 15 is cancelled. Claims 1-6, 8-12 and 14 are currently amended.

The objection to the  abstract of the disclosure is withdrawn in view of Applicant’s amendment. 

The objection to claims 1,  9  and 10 for minor informalities is withdrawn in view of Applicant’s amendment. 

The rejection of claim 15 under 35 USC § 112 and 101 is moot in view of the cancelation of this claim. 

The rejection of claims 2-6, 8-12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of Applicant’s amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-11, 13 and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber et al. (US Patent No. 3,546,123), hereinafter “Stahlheber.”
	Regarding claims 1, 5, 7-9, 11 and 13, Stahlheber teaches caking-resistant granular products (which reads on the “solid composition” and also reads on the “composition is not a powder” since a powder is of  a different form from granules in terms of the particle sizes) comprising from about 10% to about 87% by weight of the disodium salt of nitrilotriacetic acid (an aminopolycarboxylate) and from about 1.5% to about 30% by weight of a soluble sodium salt of a second acid; the product having a pH in a 1% aqueous solution of above about 6 (see col. 1, lines 16-25), which reads on the pH, 1% dissolution, as recited in instant claims 1 and 8. Typical second acids are inorganic acids which include hydrochloric acid and sulfuric acid (see col. 3, lines 1-5). The free acid equivalent of the disodium nitrilotriacetate above is calculated as follows: (1) for the minimum amount: 10 x 191.14 (MW of nitrilotriacetic acid)/235.10 (MW of disodium nitrilotriacetate = 8.13% wt% free acid equivalent, i.e., nitrilotriacetic acid (NTA); and (2) for the maximum amount: 87 x 191.14/235.10 = 70.7% wt% NTA.  Hence, NTA has a range from 8.13 wt%-70.7 wt%. The free acid equivalent of sodium sulfate is calculated as follows: (1) for the minimum amount: 1.5 x 98.08 (MW sulfuric acid)/142.04 (MW of sodium sulfate) = 1.04 wt% sulfuric acid; and (2) for the maximum amount: 30 x 98.08/142.04 = 20.7 wt%. Hence, the sulfuric acid has a range from 1.04 wt%-20.7 wt%, which reads on the recited range of instant about 1% water, and the pH of a 1% aqueous solution of the granular product is about 9.3 (see col. 9, lines 39-74), wherein the granular product above was prepared by adding aqueous sulfuric acid to the trisodium nitrilotriacetate.  Inasmuch as the sulfuric acid is the only acid in Example 1, the product comprises 100% free acid equivalent of sulfuric acid, based on the total free acid equivalent of inorganic acid as recited in instant claim 7.  In Example 4, the final moisture content of the granular product is about 5%, although the acid used was an organic acid, i.e., dodecylbenzenesulfonic acid (see col. 10, line 70 to col. 11, line 6). Stahlheber also teaches a process for producing the foregoing products comprising (1) forming a reaction mixture comprising (a) a water dispersible acidic material, (b) trisodium nitrilotriacetate and (c) from about 5% to about 25% by weight of water based upon the weight of the total reaction medium, said reaction medium having from about 10% to about 100% of a molar equivalent amount of acidic material based upon the amount of trisodium nitrilotriacetate present in said reaction medium, (2) agglomerating the resulting mixture and (3) drying the resulting mixture to obtain the foregoing detergent-additives (see col. 1, lines 25-37), to a water content like 5 wt% (see Example 4), and wherein it is understood that the resulting detergent-additives would have undergone cooling in ambient temperature of 25oC or less (which reads on the process of claim 13).  Stahlheber, however, fails to specifically disclose, based on total weight of the composition or product: from 15 to 90 wt% free acid equivalent of the aminopolycarboxylate, i.e., nitrilotriacetic acid derived from trisodium nitrilotriacetate and 
from 5 to 25 wt% water as recited in claim 11. 
Considering that Stahlheber teaches nitrilotriacetic acid (NTA) having a range from 8.13 wt%-70.7 wt%, by calculation, as discussed above, and considering the Stahlheber teaches a water content of 1 wt% and 5 wt% in Examples 1 and 4,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular products of Stahlheber to exhibit a pH of at most 10, or at most 9.0, when measured by dissolving the product in water in a 1:1 weight ratio because similar components with overlapping proportions have been utilized; and the products have overlapping pHs in a 1% aqueous 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular products of Stahlheber to be translucent because similar ingredients with overlapping proportions and similar process of preparing the granular products have been utilized, hence would exhibit similar properties. 
Regarding claim 4, as discussed above, Stahlheber teaches, in Example 1, that the granular product comprises about 30.3% trisodium nitrilotriacetate, about 52.8% disodium nitrilotriacetate and about 15.9% sodium sulfate (see col. 9, lines 39-74). By calculation, the free acid equivalent of trisodium nitrilotriacetate is 30.3 x 191.14/257.08 = 22.5 wt%; the free acid equivalent of disodium nitrilotriacetate is 52.8 x 191.14/235.10 = 42.9 wt%, hence the total  nitrilotriacetic acid is 65.4 wt%. The free acid equivalent of sodium sulfate is 15.9 x 98.08/142.04 = 11 wt% sulfuric acid. 
Regarding claim 6, as discussed above, by calculation, the sulfuric acid has a range from 1.04 wt%-20.7 wt%. Stahlheber, however, fails to specifically disclose from 1.5 to 20 wt% of the free acid equivalent of the inorganic acid.
Considering that the sulfuric acid in Stahlheber ranges from 1.04 wt%-20.7 wt%,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 10, Stahlheber teaches a water-soluble caking-resistant granular product consisting essentially of (a) from about 10 to about 87 weight percent of the disodium salt of nitrilotriacetic acid, (b) from about 1.5% to about 29.5% by weight of a soluble sodium salt of a second acid selected from the group consisting of sulfuric acid (an inorganic acid), hydrochloric acid, suIfonic acids (an organic acid), phosphonic acids, polycarboxylic acids (also an organic acid), orthophosphoric acid, pyrophosphoric acid, condensed phosphoric acids, acidic potassium and acidic sodium salts of said acids and mixtures thereof and (c) from about 0 to about 88.5% by weight of trisodium nitrilotriacetate, said product having greater than 50% of its particles larger than the openings in a U.S. Standard 80 mesh screen and smaller than the openings in a U.S.  Standard 4 mesh screen and having a bulk density of 0.4 g./cc. to 0.8 g./cc (underlinings supplied see claim 6). An example of sulfonic acid is dodecylbenzene sulfonic acid (see col. 3, line 36-40; Example 4. Stahlheber, however, fails to specifically disclose the composition further comprising from 1 to 50 wt% of free acid equivalent of an organic acid that is not aminopolycarboxylate, based on the total weight of the solid composition as recited in claim 10. 
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an organic acid like dodecylbenzene sulfonic acid, with the inorganic acid as the second acid because Stahlheber specifically desires a mixture of inorganic and organic acids as disclosed in claim 6. With respect to the specific amount of the organic acid, considering that the granular product comprises from about 1.5% to about 29.5% by weight of a soluble sodium salt of a second acid which is a mixture of an inorganic acid and organic acid,  and presuming the second acid is a sulfonic acid, in particular, dodecylbenzene sulfonic acid, its free acid equivalent range would be 1.5 x 326.494 (MW of dodecylbenzene sulfonic acid)/348.48 (MW of sodium dodecylbenzene sulfonate) to 29.5 x 326.494/348.48 or about 1.41 wt% to  about 27.6 wt%, hence, the portion of the organic acid, based on the total second acid, would be within this range, Hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
Regarding claim 14, Stahlheber teaches a detergent composition consisting essentially of (a) a surface active agent selected from the group consisting of anionic, nonionic, amphoteric surface active agents and mixtures thereof, and (b) the water soluble caking-resistant granular product as discussed above, said detergent composition having from about 2% to about 35% by weight of nitrilotriacetates calculated on the basis of nitrilotriacetic acid (see claim 10). In Example 1, 100 parts of the granular product comprising the aminocarboxylate is blended with . 
	
Claims 2-3 stand rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber as applied to claims 1, 4-11, 13 and 14  above, and further in view of Simonsen et al. (US 2012/0149625), hereinafter “Simonsen.”
 	Stahlheber teaches the features as discussed above. Stahlheber, however, fails to disclose methylglycine diacetic acid (MGDA) or glutamic acid N, N-diacetic acid (GLDA) as recited in claims 2-3, respectively.
	Simonsen, an analogous art, teaches the equivalency of nitrilotriacetic acid (NTA) with MGDA or GLDA as amino carboxylate builders (see paragraph [0078]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the NTA of Stahlheber with MGDA or GLDA because the substitution of art recognized equivalents as shown by Simonsen is within the level of ordinary skill in the art. In addition, the substitution of one amino carboxylate builder for another is likely to be obvious when it does no more than yield predictable results.

Claims 1-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Somerville Roberts et al.  (US 2011/0263473), hereinafter “Somerville Roberts.”
Regarding claims 1, 4-6 and 8-12, Somerville Roberts teaches a particle (which reads on the “solid composition”) comprising an aminocarboxylic builder and sulphate (i.e., salt of an inorganic acid) or citrate (i.e., salt of an organic acid), or mixtures thereof,  wherein the aminocarboxylic builder and the sulphate or citrate are present in a weight ratio of from about 6:1 to about 1:1 (see abstract; paragraph [0009]). Preferred aminocarboxylic builders include MGDA (methyl-glycine-diacetic acid), GLDA (glutamic-N,N-diacetic acid), and salts and derivatives thereof (see paragraph [0023]). The particle has a pH in 1% wt aqueous solution at 20o C. of less than 10, more preferably from about 4 to about 10, even more preferably from about 5 to about 9 and especially from about 6 to about 8 (see paragraph [0011]), which reads on the pH, 1% dissolution, as recited in instant claims 1 and 8. Somerville Roberts also teaches a process for making the particle comprising the steps of: a) providing a solution containing an aminocarboxylic builder, wherein the solution comprises at least 5% of the builder, preferably between 20 and 42% by weight of the solution of builder; b) optionally adding an acidifying agent, for example sulphuric acid;  c) adding sulphate or citrate (wherein the citrate reads on the organic acid salt of instant claim 10 and  polycarboxylate of instant claim 12) to the solution resulting from step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles by driving away the water such as drying, evaporation, etc. (see claim 7; paragraphs [0028]-[0032]). Any equipment capable of drying the mixture can be used, for example, a fluidized bed, a spray-drying tower, etc. (see paragraph [0036]). The spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]), which reads on the water content in instant claim 1 and claim 11. In the sole example, the particles are made according to the following process. 1000 g of Trilon M liquid (MGDA tri-sodium salt, o-300oC and the air outlet is between 70o-80oC (see paragraph [0127]). The resulting powder is then compacted to form a tablet, and is then ground and sieved between 250 µm and 1700 µm to give the final particles (see paragraph [0128]), which are no longer in powder form because the powder has been compacted, ground and sieved to form larger particles having particle sizes between 250 µm and 1700 µm. In the sole example, presuming all water is evaporated, the free acid equivalent of MGDA is calculated as follows: 1000 x 0.40 x 205.1 (MW of MGDA acid)/271.1 (MW of trisodium MGDA) = 302.4 g MGDA acid; the free acid equivalent of sulphuric acid is calculated as follows: (1) 91.7 x 0.98 = 89.8 sulphuric acid; (2) 60 g sodium sulphate x 98.08 (MW sulphuric acid)/142.04 (MW sodium sulphate) = 41.4 g sulphuric acid; then, total sulphuric acid is 89.8 g + 41.4 g = 131.2 g. Hence, the weight ratio of the MGDA acid to sulphuric acid is 302.4:131.2 or 2.3:1, which reads on instant claim 4. Converting these weight proportions into percentages, taking into account that the particle comprises 5% water as discussed above, the MGDA acid is 66.2 wt%, sulphuric acid is 28.8 wt% and water is 5 wt%. Somerville Roberts, however, fails to specifically disclose, based on total weight of the composition: from 15 to 90 wt% free acid equivalent of the aminopolycarboxylate, i.e., MGDA or GLDA, from 1 to 25 wt% free acid equivalent of the sodium sulfate, i.e., sulphuric acid;  and the pH of the product in water in a 1:1 weight ratio of at most 10, and wherein the solid composition is translucent as recited in claim 1; from 20 to 60 wt% based on total weight of the solid composition, of free 
Considering that Somerville Roberts teaches that the aminocarboxylic builder and the sulphate or citrate are present in a weight ratio of from about 6:1 to about 1:1 (see abstract),  and considering that the MGDA acid is 66.2 wt%, and sulphuric acid is 28.8 wt%, by calculation,  based on the sole example,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particle of Somerville Roberts and to exhibit a pH of at most 10, or at most 9, when measured by dissolving the particle in water in a 1:1 weight ratio because similar components with overlapping proportions have been utilized; and the particles or solid composition have overlapping pHs in a 1% 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particles of Somerville Roberts to be translucent because similar ingredients with overlapping proportions and similar process of preparing the particles have been utilized, hence would exhibit similar properties. 
	With respect to the amount of the citrate, which is also a polycarboxylate, as recited in claims 10 and 12, considering that Somerville Roberts teaches that the aminocarboxylic builder and the sulphate or citrate are present in a weight ratio of from about 6:1 to about 1:1 (see abstract),  and considering that the MGDA acid is 66.2 wt%, by calculation,  based on the sole example, as discussed above, while Somerville Roberts is silent as to the specific proportions of the citrate (whose free acid equivalent is citric acid), when used as a mixture with the sulphate it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of the citrate to be non-critical, which means that its proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of the citrate through routine experimentation for best results.
	Regarding claims 2-3, considering that the only aminocarboxylate in the sole example is MGDA, the particle comprises 100% MGDA which reads on instant claim 2, and likewise extend to GLDA as recited in claim 3 since the MGDA and GLDA are equivalent aminocarboxylic builders as recited in paragraph [0023].  

	Regarding claim 13, Somerville Roberts teaches a process of making the particle as discussed above, as well as the process in the sole example.  It is understood that the resulting powder would have undergone cooling in ambient temperature of 25oC or less.
	Regarding claim 14, Somerville Roberts teaches an automatic dishwashing detergent composition comprising the particles above (see claim 8), wherein the particle is present in the composition in an amount of at least 1%, more preferably at least 5%, even more preferably at least 10%, and most especially at least 20% by weight of the total composition (see paragraph [0058]). 

Response to Arguments
Applicant's arguments filed on November 24, 2021 have been fully considered but they are not persuasive.
	With respect to the rejection of claims 1, 4-11, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Stahlheber, Applicant argues that Stahlheber describes that the composition is a granular composition i.e. a powdery composition (see for example title, claims and paragraph 2 of column 2), thus, Stahlheber is entirely silent on solid compositions that are not a powder. Applicant also argues that the solid composition as claimed has improved translucency over solid compositions as described in the art.
not powders and the two are not the same because a powder in ordinary meaning is a fine particle while granule is a small particle, one of numerous particles forming a larger unit. With respect to the solid composition being translucent, even though Stahlheber is silent to this property, as stated in paragraph 10 above, it  would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular products of Stahlheber to be translucent because similar ingredients with overlapping proportions and similar process of preparing the granular products have been utilized, hence would exhibit similar properties. 
	With respect to the rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Stahlheber as applied to claims 1, 4-11, 13 and 14  above, and further in view of Simonsen, Applicant argues that claims 2 and 3 are dependent on amended independent claim 1 which has been discussed above; and Simonsen cannot remedy the deficiencies of Stahlheber as Simonsen very clearly teaches that the detergent composition is a granulate/powder pressed into a tablet.  
	 The response above apply here as well. Simonsen, the secondary reference, was relied upon in the teaching of the equivalency of nitrilotriacetic acid (NTA) with MGDA or GLDA as amino carboxylate builders, and as stated in paragraph 11 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the NTA of Stahlheber with MGDA or GLDA because the substitution of art recognized equivalents as shown by Simonsen is within the level of ordinary skill in the art. In 
	With respect to the rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Somerville Roberts, Applicant argues that independent claim 1 has been amended to a solid composition that is translucent and not a powder, and Somerville Roberts discloses a powder and thus Somerville Roberts fails to disclose the solid composition as claimed. Applicant also argues that the product obtained by Somerville Roberts are crystalline aminopoly-carboxylate or crystalline acid in view of the teachings in para. [0031], wherein Somerville Roberts discloses that the sulphate or citrate contributes to the precipitation and crystallization of the aminocarboxylic salt or acid during processing. 
	The Examiner respectfully disagrees with the above arguments because while Somerville Roberts discloses a powder in paragraph [0128], the powder is not the final product.  In the same paragraph, Somerville Roberts discloses that the resulting powder is then compacted to form a tablet, and is then ground and sieved between 250 µm and 1700 µm to give the final particles. Hence, the final particles are no longer in powder form because the powder has been compacted, ground and sieved to form larger particles having particle sizes between 250 µm and 1700 µm.  As discussed above, Somerville Roberts also teaches a process for making the particle comprising the steps of: a) providing a solution containing an aminocarboxylic builder, wherein the solution comprises at least 5% of the builder, preferably between 20 and 42% by weight of the solution of builder; b) optionally adding an acidifying agent, for example sulphuric acid;  c) adding sulphate or citrate to the solution resulting from step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles by driving away the water such as .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is considered cumulative to or less material than those discussed above. 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761